Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 239









In the Interest of R.F.



Edwardo Yabut, M.D., 		Petitioner and Appellee



v.



R.F., 		Respondent and Appellant







No. 20160389







Appeal from the District Court of Stutsman County, Southeast Judicial District, the Honorable John E. Greenwood, Judge.



AFFIRMED.



Per Curiam.



Leo A. Ryan, Special Assistant Attorney General, P.O. Box 1727, Jamestown, ND 58402-1727, for petitioner and appellee; submitted on brief.



Mark T. Blumer, P.O. Box 7340, Fargo, ND 58106, for respondent and appellant; submitted on brief.

Interest of R.F.

No. 20160389



Per Curiam.

[¶1]	
R.F. appealed the district court’s order continuing her hospitalization and involuntary treatment with medication. R.F. argues the district court erred in finding that she: (1) posed a serious risk to herself or others if not hospitalized and (2) would not take her medication without a court order. We conclude the district court’s findings are supported by clear and convincing evidence and are not clearly erroneous. We affirm under N.D.R.App.P. 35.1(a)(2). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom